Citation Nr: 0416168	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-10 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder 
claimed as secondary to a service-connected left knee 
disability.

2.  Entitlement to service connection for a right hip 
replacement claimed as secondary to a service-connected left 
knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for sinusitis.

4.  Entitlement to a rating in excess of 10 percent for left 
knee injury residuals.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1981 to March 1983.  These claims are before the Board 
of Veterans' Appeals (Board) on appeal from a May 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In August 2003 
the veteran appeared at a Travel Board hearing before the 
undersigned.  

This appeal is REMANDED, in part (issue #4 on preceding page) 
to the RO via the Appeals Management Center (AMC), in 
Washington D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran's back 
disorder is related either to service or to his service-
connected left knee disability.

2.  There is no competent evidence that the veteran's right 
hip replacement is related either to service or to his 
service-connected left knee disability.

3.  An unappealed rating decision in July 1983 denied service 
connection for sinusitis based on a finding that the evidence 
did not show that the veteran had such disability.


4.  Evidence received since the July 1983 rating decision 
does not tend to show that the veteran has sinusitis which is 
related to his active service, does not bear directly and 
substantially upon the matter of service connection for 
sinusitis, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Service connection for a back disorder is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2003).

2.  Service connection for a right hip replacement is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2003).

3.  Evidence received since the July 1983 rating decision 
denying service connection for sinusitis is not new and 
material, and the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (effective 
for claims to reopen filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The duty to assist provisions of the VCAA regarding 
scheduling examinations and/or obtaining a medical opinion do 
not apply until a previously denied claim has been reopened.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  [Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  However, the new definition applies only to claims 
to reopen filed on or after August 29, 2001, and does not 
apply here.]  

The Board finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  Well-groundedness is not 
an issue as these matters were addressed on the merits.  The 
veteran was notified why his claims were denied in the May 
2001 RO rating decision, as well as in a May 2002 statement 
of the case (SOC).  An April 2001 letter (before the rating 
appealed), informed the veteran of the VCAA and of his and 
VA's respective responsibilities in claims development.  The 
SOC also included pertinent VCAA regulations.

While the April 2001 letter advised the veteran to respond in 
60 days, several years have passed since, and everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  In one form or another the veteran 
has now received all required notice, and has had more than 
ample time to respond.  

Regarding notice content, the veteran was not specifically 
advised to submit everything in his possession pertaining to 
his claims.  However, the April 2001 letter advised the 
veteran what type of evidence, to include private medical 
records, was needed to establish his claims (and by inference 
what he needed to submit, essentially constituting the type 
of notice suggested by the Court, albeit not verbatim).  
Furthermore, at the Travel Board hearing the veteran was 
specifically advised by the undersigned what type of evidence 
was necessary to prevail on his claims.  Regarding his claims 
for service connection for back and right hip disorders, he 
informed the undersigned in August 2003 that he had been told 
by a private physician that these disorders were related to 
his service-connected left knee disability.  He requested an 
additional period of time to submit a medical opinion from 
that physician to that effect.  He was advised that the case 
would be held in abeyance 60 days for that purpose.  Over 9 
months have passed, and nothing further has been submitted.  
The veteran also sought, and was granted, a period of 
abeyance to afford him the opportunity to secure from a VA 
physician an opinion indicating that he has sinusitis related 
to service.  He has submitted nothing further to date (more 
than 9 months later) in that regard..
Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA and private medical 
records.  VA examinations have been conducted.  The veteran 
has not identified any records outstanding pertinent to the 
matters being addressed.  He is not prejudiced by the Board 
proceeding with the decision below.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

Factual Background

Service medical records (including examination reports dated 
in May 1982 and February 1983) reveal no findings, diagnosis, 
or treatment as to the veteran's back, right hip or sinuses.  

On June 1983 VA examination the veteran complained of sinus 
problems for a long time, and noted that he used medications 
when breathing through his nose was limited.  Examination of 
the sinuses revealed no areas of tenderness.  X-rays of the 
sinuses were normal.

In July 1983 the RO denied service connection for sinusitis.  
The RO found that sinusitis was not shown on the last VA 
examination (June 1983).  The veteran was notified of this 
decision in August 1983.  He did not appeal it, and it became 
final.  The July 1983 decision did grant service connection 
for left knee injury residuals.

On June 1984 VA examination, evaluation of the veteran's 
sinuses was normal.  Diagnoses included left knee pain.  

On May 1988 VA examination sinus examination was normal.

VA progress notes dated in May 1996, April 1997, and June 
1998 show complaints of low back pain, right hip pain and 
back pain, respectively.  An October 1998 VA progress note 
indicates that the veteran was status post right hip 
replacement.

A November 1998 private orthopedic treatment record shows the 
veteran was seen for complaints of right hip and back pain.  
Right hip pain was diagnosed.  He was also seen at this 
facility for complaints of right hip and lumbar back pain in 
January and February 1999.  

On January 1999 VA orthopedic examination the veteran seemed 
to claim that his right hip problem, requiring replacement 
was caused by his service connected left knee disability.  
The diagnoses were left knee injury residuals with normal 
examination and X-ray evidence of degenerative joint disease, 
and status postoperative right hip operation with X-ray 
evidence of degenerative joint disease.

On March 2001 VA orthopedic examination, mechanical back pain 
was diagnosed.  The examiner opined that it was "impossible 
to say without speculation" that the veteran's service-
connected left knee disability caused his back and right hip 
disorders.

An April 2002 VA progress note shows complaints of left knee 
and low back pain.  Chronic left knee pain and low back pain 
were diagnosed.

At his August 2003 hearing before the undersigned the veteran 
testified that a private physician had told him that his back 
and right hip problems were each caused by his service-
connected left knee disability.  He also testified that he 
was provided prescription (nose spray) at a VA medical 
facility.  He indicated that he would secure for the record a 
medical nexus opinion for each claimed disability.  To date, 
no such opinions have been received.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  
Service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by, a service-connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Generally, a final VA decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  However, under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  38 
C.F.R. § 3.156(a); See Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) does not apply, as the 
instant petition to reopen was filed in November 2000.]

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Back Disorder

As noted, the veteran's claim of service connection for a 
back disorder is based on a theory that such disability is 
secondary to his service-connected left knee disability.  
There is no evidence that the veteran has a back disorder 
which was either incurred in or aggravated by active service, 
and he does not argue otherwise.  Consequently, direct 
service connection is not for consideration.  

There are three threshold requirements that must be met in 
order to establish secondary service connection.  First, 
there must be competent evidence (a medical diagnosis) of 
current disability.  This requirement is met.  Mechanical 
back strain was diagnosed in March 2001.  

The further two requirements that must be satisfied are:  
Evidence of a service-connected disability and competent 
evidence of a nexus between the service-connected disability 
and the disability for which secondary service connection is 
claimed.  As the veteran has established service-connection 
for a left knee disability, what remains to be shown is that 
the claimed back disorder is related to the service-connected 
left knee disability.  There is no competent (medical) 
evidence of record that supports the veteran's theory that 
there is such a relationship.  To the contrary, on VA 
examination in March 2001 the examiner, reviewed the 
veteran's claims folder and opined that it was impossible, 
without speculation, to say that there is a "cause and 
effect" relationship between the veteran's back disorder and 
his service connected left knee disability.  That is the only 
competent evidence on the critical factor in this claim.  As 
noted, the veteran requested, and was provided, 60 days 
abeyance to obtain a medical opinion supporting his theory.  
He has not provided any such opinion.  As a layperson, the 
veteran is not competent to establish nexus by his own 
observation or opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.
Right Hip Replacement

As with the back, the claim of service connection for right 
hip replacement is based on a theory that such disability is 
secondary to his service-connected left knee disability.  
There is no evidence that a right hip disorder was either 
incurred in or aggravated by active service, and the veteran 
does not argue otherwise.  Consequently, direct service 
connection is not for consideration.  

As to secondary service connection, there is competent 
evidence of current disability.  Status postoperative total 
right hip replacement was diagnosed in March 2001.  And, as 
was noted above, service-connection has been established for 
a left knee disability.  Consequently, what remains to be 
shown is that the disability requiring a right hip 
replacement and the veteran's service-connected left knee 
disability are related.  There is no competent (medical) 
evidence of record that supports the theory that there is 
such a relationship.  The only competent evidence regarding a 
nexus between the two of record is the VA examiner's opinion 
in March 2001.  That opinion does not support the veteran's 
theory of causality.   As a layperson, the veteran is not 
competent to establish medical nexus by his own observation 
or opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.

Sinusitis

Service connection for sinusitis was previously denied in 
July 1983 on the basis that the evidence did not show that 
the veteran either had sinusitis.  That decision was not 
appealed, and is final.  38 U.S.C.A. § 7105.  For evidence to 
be new and material in the matter, it would have to show that 
the veteran has sinusitis that is related to his active 
service.  No evidence received since the July 1983 rating 
decision does so.  As the additional evidence received does 
not even show that the veteran has chronic sinusitis, there 
is no basis for proceeding to the next question of whether 
the sinusitis is related to service.  At the August 2003 
hearing before the undersigned, the veteran was advised what 
type of evidence would be new and material and was afforded 
further opportunity to submit such evidence.  He has not done 
so, nor has he identified any outstanding evidence VA would 
be obliged to obtain or assist him in obtaining.  

Consequently, the additional evidence received does not bear 
directly on the matter at hand, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim, and is not material.  Hence, the petition to 
reopen the claim must be denied.


ORDER

Secondary service connection for a back disorder is denied.

Secondary service connection for a right hip replacement is 
denied.

The appeal to reopen a claim of entitlement to service 
connection for sinusitis is denied.


REMAND

As to the veteran's claim for an increased rating for his 
left knee disability, he testified in August 2003 that he was 
currently being treated for left knee problems at the VA 
Medical Center (VAMC) in Durham, North Carolina.  The most 
recent treatment record from the VAMC on file is dated in 
November 2002, suggesting that further treatment records 
remain outstanding.  Thus, further development to obtain such 
records is clearly indicated.  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession, and such records may have bearing on 
the veteran.  The veteran has testified that his left knee 
problems include both limitation of motion and instability.  
Furthermore, as he asserts that the disability has increased 
in severity, and as more than 3 years have passed since he 
was last afforded a VA examination (in March 2001), a current 
examination is indicated.
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain for the record the 
veteran's treatment records from the VAMC in 
Durham, North Carolina for the period from 
November 2002 to the present.  

2.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of his service connected left 
knee disability.  The claims file must be 
available to the examiner for review in 
conjunction with the examination.  The 
examination should include range of 
motion studies of the left knee with 
consideration of any complaints of pain 
and of limitation of motion due to pain.  
The examiner must note whether there is 
instability or subluxation and, if so, 
the degree of such impairment.  All 
functional limitations resulting from the 
left knee disability are to be 
identified.  The examiner should discuss 
the effect the left knee disability has 
upon the veteran's daily activities and 
employment.  The examiner must explain 
the rationale of all opinions given.

3.  The RO should then readjudicate the 
claim (considering, whether separate 
ratings for instability/etc. and for 
limitation of motion are indicated).  If 
it remains denied, the RO should provide 
the veteran and his representative an 
appropriate supplemental SOC, and give 
them the opportunity to respond.  The 
case should then be returned to the 
Board, if in order, for further appellate 
review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



